 

Exhibit 10(i)(2)

RESTATED EMPLOYMENT AGREEMENT
of
[—]

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 9, 2015 (the
“Effective Date”), between NEWSTAR FINANCIAL, INC., a Delaware corporation (the
“Company”), and [—] (“Executive”).   This Agreement fully supersedes the
Employment Agreement that Executive executed on [—].  

In consideration of the mutual agreements set forth below and for other good and
valuable consideration given by each party to this Agreement to the other, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees to
employ Executive and Executive agrees to serve the Company as an employee
pursuant to the terms and subject to the conditions that follow.

1.

Employment.  

 

(a)

The Company hereby agrees to employ Executive, and Executive hereby agrees to
accept employment with the Company, upon the terms and conditions contained in
this Agreement, effective as of the Effective Date.  

 

(b)

Executive’s employment with the Company shall continue, subject to earlier
termination of such employment pursuant to the terms hereof, until the third
(3rd) anniversary of the Effective Date and thereafter shall automatically renew
for one additional one (1) year period unless a notice of intent not to renew
shall be delivered in accordance with Section 17 by either the Company or
Executive, as the case may be, at least ninety (90) days prior to the third
(3rd) anniversary date, provided that either party may make any renewal
contingent upon the parties’ agreement to add to, delete, or modify the terms of
this Agreement by providing a notice to the other party at least ninety (90)
days prior to the third (3rd) anniversary date.  The parties shall have a 30-day
window to agree to any additional, deleted or modified terms and, if no
agreement can be reached, then the initial contingent notice of renewal shall be
deemed a notice of non-renewal unless the parties agree otherwise. The term of
Executive’s employment under this Agreement shall be referred to as the
“Term.”  

 

(c)

In the event that this Agreement expires, whether as a result of non-renewal or
as a result of the end of the one-year renewal, Executive shall revert to being
an at-will employee of the Company, subject to the terms of Sections 8, 9 and 10
of this Agreement and any related enforcement provisions, and provided that
nothing in this Agreement shall prevent either party from terminating this
Agreement pursuant to Section 6 at any time prior to the expiration of the
Term.  

 

1

--------------------------------------------------------------------------------

 

 

(d)

Executive represents to the Company that he has no present intention to
terminate employment with the Company. 

2.

Duties.  During the Term, Executive shall serve on a full-time basis as [—] for
the Company.  Executive’s duties and responsibilities as [—] of the Company
shall include those duties customarily associated with an officer with a similar
title or as may be assigned to him from time to time by the Chief Executive
Officer of the Company.  Executive shall be assigned to work primarily out of
the Company’s [—] office or any other Company office that is or will be located
within 20 miles thereof (the “Primary Office Location”), it being understood and
agreed that Executive shall be required to travel as necessary in the course of
his employment.  Executive shall devote his full business-time attention and
energies and use his best efforts in his employment with the Company; provided,
however, that this Agreement shall not be interpreted as prohibiting Executive
from managing his personal affairs or engaging in charitable or civic
activities; so long as, in each case, such activities do not interfere in any
material respect with the performance of Executive's duties and responsibilities
hereunder and are in accordance with the policies and procedures of the Company.

3.

Compensation and Benefits.  In consideration of entering into this Agreement and
as full compensation for Executive’s services hereunder, during the Term,
Executive shall receive the following compensation and benefits:

 

(a)

Base Salary.  The Company shall pay to Executive a base salary (“Base Salary”)
at a gross rate of $[—] per annum, payable in substantially equal installments
in accordance with the payroll policies from time to time in effect at the
Company.  Executive’s Base Salary may be subject to increase (but shall not be
subject to decrease) on an annual basis as the Board of Directors shall
determine.  

 

(b)

Incentive Bonuses.  Executive shall be eligible to participate in such annual
incentive bonus programs as the Board of Directors may adopt from time to time
for members of senior management of the Company (“Incentive Bonus”).  The
Company will establish a target for the Incentive Bonus for the Executive at the
beginning of each year (“Target Incentive Bonus”), provided that for each year
of the Term the Target Incentive Bonus will not be below the 2015 Target
Incentive Bonus of $[—], and provided that if the Company does not establish a
Target Incentive Bonus within 30 days of the start of the year, the Target
Incentive Bonus shall be set automatically at the same amount as the last
Company-established Target Incentive Bonus.  The Target Incentive Bonus is not a
guarantee. Actual Incentive Bonus payments, if any, will be determined by the
Company in its sole discretion and based on Company, business and individual
performance, and the actual Incentive Bonus paid, if any, may include a mix of
current-year cash compensation, deferred cash compensation and/or equity
compensation in the Company’s sole discretion.  

 

2

--------------------------------------------------------------------------------

 

 

(c)

Vacation.  Executive shall be entitled to accrue up to five (5) weeks of paid
vacation per calendar year.  Vacation time will accrue in accordance with the
usual vacation policies in effect at the Company from time to time, provided
that notwithstanding anything in any Company policy to the contrary, Executive
shall not be permitted to carry over any accrued but unused vacation time from
one calendar year to the next; any accrued but unused vacation time at the end
of a calendar year shall be forfeited.   

 

(d)

Parking.  The Company shall pay the costs of monthly automobile parking for
Executive at Executive’s Primary Office Location.

 

(e)

Other Benefits.  Executive shall participate in and be eligible to receive, but
without duplication, all other benefits (i.e., benefits other than those of the
types covered in Sections 3(a) - (d)) offered to senior executives of the
Company, including, without limitation, retirement income and health plans and
other health and welfare plans,  under and in accordance with the provisions of
any employee benefit plan adopted or to be adopted by the Company (collectively,
the “Benefit Plans”) other than any severance benefits offered to senior
executives in accordance with any such plan.  Except as set forth herein,
Executive shall not be entitled to any other benefits.

4.

Equity Holdback.  During the Term, Executive shall be required to own Company
stock in an aggregate then-current fair market value equal to Executive’s
then-current Base Salary multiplied by two (the “Ownership Level”).  

 

(a)

Stock Eligible for Holdback.  To satisfy his obligations under this Section, the
following forms of Company stock shall be considered:

 

(i)

All vested and unvested shares awarded under the Company’s Equity Incentive
Award Plan (the “Plan”), including restricted stock and performance shares but
not including any vested but unexercised stock options;

 

(ii)

All stock beneficially owned by Executive and Executive’s spouse; and

 

(iii)

All stock held by any of Executive’s estate planning vehicles.

 

(b)

Certification of Holdback.  For purposes of calculating compliance with the
Ownership Level, Executive’s Base Salary and the fair market value of the
Company’s stock shall be measured once per calendar year at such time as the
Compensation Committee of the Board of Directors may direct, but in any event no
later than December 1 of each calendar year, beginning in 2014.  Executive shall
certify to the Company’s Head of Human Resources once per calendar year whether
the Ownership Level required under this Section has been satisfied, and
Executive shall provide such documentation

 

3

--------------------------------------------------------------------------------

 

 

as may reasonably be requested to allow the Head of Human Resources to confirm
such certification.  

 

(c)

Insufficient Awards of Stock.  If Executive has not been granted or has not
vested sufficient stock to meet the Ownership Level, then all shares resulting
from the vesting of any restricted stock award under the Plan shall be subject
to the holdback described in this Section until such time as the value of all of
Executive’s shares eligible for the holdback exceeds the Ownership Level.  

 

(d)

Exceptions.  The Ownership Level requirements set forth in this Section are
subject to such exceptions as the Compensation Committee of the Board of
Directors may grant in its sole discretion if compliance with this Section would
create a severe hardship for Executive or would prevent Executive from complying
with a court order (e.g., as part of a divorce settlement).  

5.

Reimbursement for Expenses.  During the Term, Executive shall be entitled to
incur on behalf of the Company reasonable and necessary expenses in connection
with his duties in accordance with Company’s policies and the Company shall pay
for or reimburse Executive for all such expenses upon presentation of proper
receipts therefore.  Executive shall comply with such reasonable limitations and
reporting requirements with respect to such expenses as the Company may
establish from time to time.

6.

Termination.  Executive’s employment hereunder may be terminated at any time
during the Term as follows (each, a “Termination Event”):

 

(a)

Automatically in the event of the death of Executive.

 

(b)

At the option of the Company, by the Board of Directors (acting through the
Chairman or Secretary) or by written notice to Executive in the event of the
Permanent Disability of Executive.  As used herein, the term “Permanent
Disability” shall mean a physical or mental incapacity or disability which
renders Executive unable, with or without a reasonable accommodation, to render
the services required hereunder (A) for one hundred eighty (180) days in any
twelve (12) month period or (B) for a period of ninety (90) consecutive days.

 

(c)

At the option of the Company for Cause.  For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment if any of the
following occurs:  

 

(i)

Executive continuously fails to perform substantially Executive’s duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial conformance is delivered to Executive by the Board of Directors,
which specifically identifies

 

4

--------------------------------------------------------------------------------

 

 

the manner in which the Board of Directors believes that Executive has not
substantially performed Executive’s duties, or  

 

(ii)

Executive engages in illegal conduct or gross misconduct which is injurious to
the Company or its affiliates, whether from a monetary perspective or otherwise,
or

 

(iii)

Executive is convicted of, or pleads guilty or nolo contendere to, any felony or
any other crime involving moral turpitude, or

 

(iv)

Executive materially breaches his obligations under Section 8 or Section 9
hereof, or

 

(v)

Executive materially violates his obligations under Section 4 hereof.

Executive cannot be terminated for “Cause” as defined in (i), (iv), or (v)
unless the Company first has notified Executive in writing that his employment
is being terminated for Cause which notice shall specify the Cause event and
Executive is given an opportunity, at least 30 days after receipt of such
written notice from the Company, to make a presentation to the Chief Executive
Officer that Executive should not be terminated for Cause.  

 

(d)

At the option of the Company at any time without Cause.

 

(e)

At the option of Executive for Good Reason.  For purposes of this Agreement,
Executive shall have “Good Reason” to terminate this Agreement if any of the
following occurs without the written consent of Executive (each a “Good Reason
Condition”):

 

(i)

a reduction in Executive’s annual Base Salary from such Executive’s annual Base
Salary then in effect;

 

(ii)

a forced relocation by the Company of Executive from the Primary Office Location
to a location greater than twenty (20) miles from his Primary Office Location.  

Notwithstanding the foregoing, in order for Good Reason to occur, Executive must
reasonably determine in good faith that a Good Reason Condition has occurred,
Executive must provide written notice to the Board of Directors of the
occurrence of the Good Reason Condition within 45 days of the initial occurrence
of such condition, Executive must cooperate in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the Good Reason Condition, notwithstanding such efforts, the
Good Reason Condition must continue to exist, and Executive must provide the
Company with written notice of termination which establishes a termination date
within 30 days after the end of the Cure Period.  If the Company cures the Good
Reason

 

5

--------------------------------------------------------------------------------

 

Condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

(f)

At the option of Executive, at any time, for any reason, on ninety (90) days
prior written notice to the Company.

 

(g)

At the option of Executive upon Retirement.  For purposes of this Agreement,
“Retirement” shall mean when Executive is fifty-five (55) years of age or older,
Executive has completed at least five (5) years of service with the Company, and
Executive provides at least ninety (90) days advance written notice of his
intent to retire.

7.

Payments.

 

(a)

Death.  If the Termination Event is due to Executive’s death, Executive’s legal
representatives shall be entitled to receive, as soon as practicable following
the date of termination:

 

(i)

any accrued but unpaid Base Salary through the date of termination and any
accrued and unpaid vacation pay or other benefits which may be owing in
accordance with the Company policies and applicable law (the “Accrued
Obligations”), plus

 

(ii)

an amount equal to the Target Incentive Bonus in respect of the then-current
year, pro-rated for the period from the beginning of the then current year and
ending on the date of termination, payable in a lump sum as soon as practicable
following the date of termination (the “Pro Rated Bonus”), plus

 

(iii)

acceleration of vesting and exercisability of all equity and deferred cash
incentive awards (the “Incentive  Equity”) issued to Executive under the Plan.
For purposes of this Agreement, “vesting” shall mean, in the case of any
restricted stock issued under the Plan, ceasing to be subject to forfeiture, and
payment dates of any deferred cash awards granted under the Plan are not
accelerated as a result of the application of any such vesting acceleration
provision of this Agreement, plus

 

(iv)

a period of the lesser of (A) two (2) years following the date of termination or
(B) the remaining term (as set forth in the applicable grant notice) to exercise
any vested stock options.

 

6

--------------------------------------------------------------------------------

 

 

(b)

Permanent Disability.  If the Termination Event is due to Executive’s Permanent
Disability, Executive or his legal representatives shall be entitled to receive,
as soon as practicable following the date of termination: 

 

(i)

Any Accrued Obligations, plus

 

(ii)

the Pro Rated Bonus, plus

 

(iii)

acceleration of vesting and exercisability of all Incentive Equity, plus

 

(iv)

a period of the lesser of (A) one (1) year following the date of termination or
(B) the remaining term (as set forth in the applicable grant notice) to exercise
any vested stock options.

 

(c)

Termination Without Cause or for Good Reason.  If the Termination Event is
termination by the Company at any time during the Term without Cause or by
Executive at any time during the Term for Good Reason, Executive shall be
entitled to:

 

(i)

any Accrued Obligations, plus

 

(ii)

an amount equal to the Incentive Bonus paid or earned but unpaid to Executive in
respect of the previous year, pro-rated for the period from the beginning of the
then current year and ending on the date of termination, payable in a lump sum
as soon as practicable after the date of termination, plus

 

(iii)

the Base Salary (which shall be the Base Salary as of the date of termination)
during the Severance Period (as defined in Section 7(g)), payable in accordance
with the payroll practices then in effect at the Company, plus

 

(iv)

an amount equal to two (2) times the Incentive Bonus paid or earned but unpaid
to Executive in respect of the previous year, payable as soon as practicable
following the date of termination, plus

 

(v)

the continuation of all health benefits during the Severance Period at the same
cost to Executive as though Executive continued his employment with the Company,
plus

 

(vi)

the continued vesting and exercisability of all Incentive Equity, plus

 

(vii)

a period equal to the full length of the remaining term (as set forth in the
applicable grant notice) to exercise any vested stock options

 

(d)

Termination for Cause or Voluntary Termination by Executive.  If the Termination
Event is termination by the Company for Cause pursuant to

 

7

--------------------------------------------------------------------------------

 

 

Section 6(c) or termination by Executive pursuant to Section 6(f), except for
any Accrued Obligations, Executive shall not be entitled to receive severance or
any other compensation or benefits after the last date of employment with the
Company. If the termination is a Voluntary Termination by Executive, all of the
Incentive Equity that is unvested as of the date of termination shall be
forfeited for no consideration and Executive shall have the lesser of (i) one
(1) year following the date of termination or (ii) the remaining term (as set
forth in the applicable grant notice) to exercise any vested stock options.  If
the termination is for Cause, all of the Incentive Equity that is unvested as of
the date of termination shall be forfeited for no consideration and, in the
Company’s sole discretion, Executive may be granted the lesser of (i) one (1)
year following the date of termination or (ii) the remaining term (as set forth
in the applicable grant notice) to exercise any vested stock options.   

 

(e)

Termination Upon Retirement.  If the Termination Event is due to the Retirement
of Executive, Executive shall be entitled to receive, as soon as practicable
following the date of termination:

 

(i)

any Accrued Obligations, plus

 

(ii)

an amount equal to the Incentive Bonus paid or earned but unpaid to Executive in
respect of the previous year, pro-rated for the period from the beginning of the
then current year and ending on the date of termination, payable in a lump sum
as soon as practicable following the date of such termination, but only if
Executive retires effective as of the expiration of the Term of this Agreement,
plus

 

(iii)

continued vesting all Incentive Equity, plus

 

(iv)

a period equal to the full length of the remaining term (as set forth in the
applicable grant notice) to exercise any vested stock options;

 

(f)

Change of Control.

 

(i)

Special Payment.  If, at any time during the two (2) year period following a
Change of Control (as defined in Section 7(f)(ii)), Executive's employment is
terminated without Cause or by Executive for Good Reason, then instead of the
payment set forth in subsection 7(c) Executive will receive:

 

(1)

Any Accrued Obligations, plus

 

(2)

an amount equal to two (2) times the Base Salary (which shall be the Base Salary
as of the date of termination), payable in a lump sum as soon as practicable
following the date of termination, plus

 

8

--------------------------------------------------------------------------------

 

 

(3)

the Pro Rated Bonus, plus  

 

(4)

an amount equal to two (2) times the Target Incentive Bonus  in respect of the
then-current year, payable in a lump sum as soon as practicable following the
date of termination, plus

 

(5)

the continuation of all health benefits during the Severance Period, plus

 

(6)

acceleration of vesting and exercisability of all Incentive Equity, plus

 

(7)

a period equal to the full length of the remaining term (as set forth in the
applicable grant notice) to exercise any vested stock options;

 

(ii)

Change of Control Defined.  For purposes of this Section, the term “Change of
Control” shall mean the occurrence of one or more of the following events:

 

(1)

the consummation of a merger or consolidation of the Company with or into any
other corporation or other entity in which holders of the Company’s voting
securities immediately prior to such merger or consolidation will not, directly
or indirectly, continue to hold at least a majority of the outstanding voting
securities of the Company;

 

(2)

a sale, lease, exchange or other transfer (in one transaction or a related
series of transactions) of all or substantially all of the Company’s assets;

 

(3)

the acquisition by any person or any group of persons, acting together in any
transaction or related series of transactions, of such quantity of the Company’s
voting securities as causes such person, or group of persons, to own
beneficially, directly or indirectly, as of the time immediately after such
transaction or series of transactions, 50% or more of the combined voting power
of the voting securities of the Company other than as a result of

 

(A)

an acquisition of securities directly from the Company or

 

(B)

an acquisition of securities by the Company which by reducing the voting
securities outstanding increases the proportionate voting power represented by
the voting securities owned by any such person or

 

9

--------------------------------------------------------------------------------

 

 

group of persons to 50% or more of the combined voting power of such voting
securities; or 

 

(4)

a change in the composition of the Board of Directors within a two (2) year
period such that a majority of the members of the Board of Directors are not
Continuing Directors.  As used herein, the term “Continuing Directors” shall
mean as of any date of determination, any member of the Board of Directors of
the Company who

 

(A)

was a member of Board of Directors of the Company immediately after the
Effective Date of this Agreement, or

 

(B)

was nominated for election or elected to the Company’s Board of Directors with
the approval of, or whose election to the Board of Directors was ratified by, at
least a majority of the Continuing Directors who were members of the Company’s
Board of Directors at the time of that nomination or election;

provided, however, (i) that each such event shall also constitute a “change in
control event” within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i) and (ii)
that in no case shall the public offering and sale of the Company’s Common Stock
by its stockholders pursuant to a registered secondary offering or the voluntary
or involuntary bankruptcy of the Company constitute a Change of Control.

 

(g)

Severance Period Defined.  For purposes of this Agreement, “Severance Period”
shall mean the period beginning on the date of termination of Executive’s
employment and ending on the date which is two (2) years thereafter.

 

(h)

Condition to Payment.  All payments and benefits due to Executive under this
Section 7 which are not otherwise required by law shall be contingent upon
(i)  delivery by Executive (or Executive’s beneficiary or estate), within 60
days of the effective date of termination, of an irrevocable separation
agreement in such form as determined by the Company in its sole discretion,
including a general release of all claims to the maximum extent permitted by law
against the Company, its affiliates and its and their current and former
stockholders, directors, employees and agents (in substantially the form
attached as Exhibit A) and (ii) compliance by Executive with his obligations
under any stockholder, restricted stock or other agreement to which the Company
and Executive are a party; and further provided that if the 60 day period in
clause (i) spans two calendar years, then no payment shall begin prior to
January 1 of such second calendar year.

 

10

--------------------------------------------------------------------------------

 

 

(i)

No Other Severance.  Executive hereby acknowledges and agrees that, other than
the severance payments described in this Section 7, upon termination, Executive
shall not be entitled to any other severance under any Company benefit plan or
severance policy generally available to the Company’s employees or otherwise. 

8.

Confidentiality.  

 

(a)

Executive agrees that Confidential Information was and shall be made available
in connection with Executive’s employment by or consultancy with the
Company.  Executive acknowledges that the Confidential Information that he
develops or invents in connection with his employment by the Company or has
obtained or will obtain in connection therewith is the property of the
Company.  Executive agrees that he will not use any Confidential Information for
his own benefit or for the benefit or any other person or entity or disclose any
Confidential Information to any other person, except that Confidential
Information may be disclosed: (i) to the extent required by applicable law, rule
or regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process to which Executive is subject); provided
that Executive gives the Company prompt notice of such requests, to the extent
practicable, so that the Company may seek an appropriate protective order or
similar relief (and Executive shall cooperate with such efforts by the Company
at the Company’s expense, and shall in any event make only the minimum
disclosure required by such law, rule or regulation unless Executive reasonably
believes that other disclosure is necessary or advisable in order to avoid
adverse consequences to Executive), (ii) if the prior written consent of the
Board of Directors shall have been obtained, or (iii) to such Persons to the
extent necessary in the reasonable judgment of Executive to perform his duties
as an employee of the Company and, in his reasonable judgment, such disclosure
is not harmful to the Company.

 

(b)

“Confidential Information” shall mean any information relating to the business
or affairs of the Company or, as provided below, any of its affiliates,
including, but not limited to, customer identities, potential customers,
employees, business and financial strategies, methods or practices, business
plans, financial models, proposals, documents or materials owned, developed or
possessed by the Company, profit margins or other proprietary information used
by the Company or any of its affiliates; provided that Confidential Information
shall not include (i) information that is or becomes generally known to the
public other than as a result of a disclosure by Executive in violation of this
Agreement, (ii) information that was known to Executive prior to becoming an
employee of the Company or (iii) information which becomes known to Executive
following a Termination Event, through no wrongful act of Executive, by
disclosure from a third party unless Executive has reason to believe that

 

11

--------------------------------------------------------------------------------

 

 

such third party is under an obligation or duty of confidentiality or secrecy
with respect to such information or is an employee, officer, director or
stockholder of the Company; and provided, further, that (A) in such case where
any affiliate has a separate confidentiality requirement or agreement to which
the Company is subject, such confidentiality requirement or agreement shall
supersede the requirements herein and (B) unless a confidentiality requirement
or agreement referred to in the preceding clause (A) exists with respect to an
affiliate, Confidential Information for purposes of this definition as it
relates to affiliates shall be deemed to include only Confidential Information
of affiliates, the employees or consultants of which, are participants or
observers at meetings of the Board of Directors of the Company. 

9.

Restrictive Covenants.

 

(a)

During the Term and for a period of two (2) years following the cessation of
Executive’s employment with the Company for any reason (whether initiated by the
Company or by Executive, and whether during or following the expiration of the
Term of this Agreement), Executive shall not, directly or indirectly

 

(i)

cause, solicit, induce or encourage any employees, consultants or contractors of
the Company to leave such employment or service, or hire, employ or otherwise
engage any such individual, or

 

(ii)

cause, induce or encourage any customer, supplier or licensor of the Company, or
any other Person who has a material business relationship with the Company, to
terminate or modify any such relationship.

 

(b)

During the Term and for a period of one (1) years following cessation of
Executive’s employment with the Company for any reason (whether initiated by the
Company or by Executive, and whether during or following the expiration of the
Term of this Agreement) Executive shall not, directly or indirectly alone or as
a partner, officer, director, shareholder, member, sole proprietor, employee or
consultant of any other firm or entity, personally engage or participate in any
Restricted Business, as such term is defined below, as a material portion of his
responsibilities.

 

(c)

The parties hereto agree that, if any court of competent jurisdiction in a final
nonappealable judgment determines that a specified time period, a specified
business limitation or any other relevant feature of this Section 9 is
unreasonable, arbitrary or against public policy, then a lesser time period,
business limitation or other relevant feature which is determined to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

 

12

--------------------------------------------------------------------------------

 

 

(d)

“Restricted Business” shall mean any of the following:  

 

(i)

the business of directly extending senior loans to middle-market companies as
targeted by the Company at the effective date of Executive’s cessation of
employment with the Company;

 

(ii)

providing real estate financing of the types offered by the Company at the
effective date of the Executive’s cessation of employment with the Company;

 

(iii)

extending asset based loans or investing in asset based securities with
financial products of the types then offered by the Company at the effective
date of Executive’s cessation of employment with the Company; or

 

(iv)

any other material line of business engaged in by the Company, and in which
Executive materially participated or obtained Confidential Information about, as
of the effective date of Executive’s cessation of employment with the Company.

 

(e)

The Board of Directors of the Company, or following a Change of Control the
senior management team of the acquiring company, shall, in its sole discretion,
have the authority and discretion to waive any provision of this Section 9 or to
make a determination that a business is not a Restricted Business for purposes
hereof.

10.

Injunctive Relief.  The parties acknowledge and agree that restrictions
contained in Sections 8 and 9 of this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by Executive to
be reasonable for such purpose.  Executive agrees that any breach or threatened
breach of Sections 8 or 9 will cause the Company substantial and irrevocable
damage that is difficult to measure.  Therefore, in the event of any such breach
or threatened breach, Executive agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of Sections 8 and 9 of this
Agreement and Executive hereby waives the adequacy of a remedy at law as a
defense to such relief.

11.

Survival; Conflicting Terms.  The provisions of Section 7, Section 8 and Section
9, and all related enforcement provisions, shall survive any termination of this
Agreement and remain applicable according to their terms (whether under Section
6 or as a result of the expiration of the Term).  Section 7(f) shall survive a
Change of Control regardless of whether this Agreement is terminated in
connection with a Change of Control or expires by its terms following a Change
of Control.  In the event of a conflict between the terms of this Agreement and
any Incentive Equity documentation, the terms of this Agreement regarding the
Incentive Equity shall prevail.  

 

13

--------------------------------------------------------------------------------

 

12.

Indemnification.  If Executive is a party to any action, suit or proceeding by
reason of the fact that Executive is or was an officer or agent of the Company
(a “Proceeding”), the Company will indemnify Executive to the fullest extent
permitted by the laws of the state of the Company’s incorporation, in effect at
that time, or the certificate of incorporation and bylaws of the Company,
whichever affords the greater protection to Executive.   

13.

Advancement of Expenses.  The Company shall advance, to the extent not
prohibited by law, expenses incurred by Executive in connection with any
Proceeding not initiated by the Executive, and such advancement shall be made
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding.  The Executive shall qualify for advances
upon the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Executive undertakes to repay the
amounts advanced (without interest) to the extent that it is ultimately
determined by the Company, in its sole discretion that Executive is not entitled
to be indemnified by the Company.  No other form of undertaking shall be
required other than the execution of this Agreement.  This Section 13 shall not
apply to any claim made by Executive for which indemnity is excluded by
applicable law.

14.

Withholding Taxes.  Executive acknowledges and agrees that the Company may
directly or indirectly withhold from any payments under this Agreement all
federal, state, city or other taxes that will be required pursuant to any law or
governmental regulation.

15.

Section 409A.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date
(“Section 409A Guidance”).  Notwithstanding any provision of the Agreement to
the contrary, (i) if, at the time of Executive’s separation of service from the
Company, Executive is a “specified employee” as defined in 409A Guidance and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under 409A Guidance, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation of service with the Company (or the earliest date as is permitted
under Section 409A), with any payments that otherwise would have been paid
during the six-month period accumulating and paid to Executive in a lump sum on
the first business day following the expiration of such six-month period and the
remaining payments, if any, due after the six-month period following Executive’s
separation from service paid in accordance with the terms of the applicable
provision of this Agreement and (ii) if any other payments of money or other
benefits due to Executive hereunder

 

14

--------------------------------------------------------------------------------

 

could cause the application of an accelerated or additional tax under Section
409A, the Company may (a) adopt such amendments to the Agreement, including
amendments with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Agreement and/or (b) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of 409A Guidance.  The
Company shall consult with Executive in good faith regarding the implementation
of this Section 15; provided that none of the Company, any of its affiliates, or
any of their employees or representatives shall have any liability to Executive
with respect thereto.  Each payment under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A of the Code and all
payments payable as soon as practicable following a date of termination will be
paid prior to the 15th day of the third month following the date such payment
becomes due hereunder.  To the extent any reimbursement or in-kind benefit due
to Executive under this Agreement constitutes “deferred compensation” under
Section 409A of the Code, any such reimbursement or in-kind benefit shall be
paid to Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).   

16.

Effect of Prior Agreements.  This Agreement constitutes the sole and entire
agreement and understanding between Executive and the Company with respect to
the matters covered hereby and thereby, and there are no other promises,
agreements, representations, warranties or other statements between Executive
and the Company in respect to such matters not expressly set forth in this
Agreement.  This Agreement supersedes all prior and contemporaneous agreements,
understandings or other arrangements, whether written or oral, concerning the
subject matter hereof, except that the terms of the Plan and any grant documents
relating to any pre-existing Incentive Equity shall remain in full force and
effect following Executive’s execution of this Agreement.

17.

Notices.  Any notice required, permitted, or desired to be given pursuant to any
of the provisions of this Agreement shall be deemed to have been sufficiently
given or served for all purposes when telecopied, when delivered by hand or
received by registered or certified mail, postage prepaid, or by nationally
reorganized overnight courier service addressed to the party to receive such
notice at the following address or any other address substituted therefore by
notice pursuant to these provisions:

 

If to the Company, at:

 

NewStar Financial, Inc.

500 Boylston Street

Suite 1250

Boston, MA 02116

Attention: Jennifer H. Muldoon

Facsimile: (617) 830-0010

 

If to Executive, at:

[—]

 

15

--------------------------------------------------------------------------------

 

18.

Assignability.  The obligations of Executive may not be delegated and Executive
may not, without the Company’s written consent thereto, assign, transfer,
convey, pledge, encumber, hypothecate or otherwise dispose of this Agreement or
any interest herein.  Any such attempted delegation or disposition shall be null
and void and without effect.  The Company and Executive agree that this
Agreement and all of the Company’ rights and obligations hereunder may be
assigned or transferred by the Company to and may be assumed by and become
binding upon and may inure to the benefit of any affiliate of or successor to
the Company.  The term “successor” shall mean, with respect to the Company, any
other corporation or other business entity which, by merger, consolidation,
purchase of the assets, or otherwise, acquires all or a material part of its
assets.  Any assignment by either of the Company of its rights or obligations
hereunder to any affiliate of or successor of the Company shall not be a
termination of employment for purposes of this Agreement. 

19.

Modification.  This Agreement may not be modified or amended except in writing
signed by the parties.  No term or condition of this Agreement will be deemed to
have been waived except in writing by the party charged with waiver.  A waiver
will operate only as to the specific term or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

20.

Governing Law.  This Agreement has been executed and delivered in the
Commonwealth of Massachusetts and its validity, interpretation, performance and
enforcement will be governed by the laws of that state applicable to contacts
made and to be performed entirely within that state.

21.

Severability.  All provisions of this Agreement are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
will in no way affect the validity or enforceability of any other provision of
this Agreement.  The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

22.

No Waiver.  No course of dealing or any delay on the part of the Company or
Executive in exercising any rights hereunder shall operate as a waiver of any
such rights.  No waiver of any default or breach of this Agreement shall be
deemed a continuing waiver of any other breach or default.

23.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original by the party executing the same but
all of which together will constitute one and the same instrument.  For the
convenience of the parties, facsimile and pdf signatures shall be accepted as
originals.

 

16

--------------------------------------------------------------------------------

 

24.

Binding Arbitration. 

 

(a)

Binding Arbitration.  Except as expressly set forth in this Section, in the
event any dispute should arise between the Parties with respect to any of the
terms and conditions of this Agreement and/or Executive’s employment with the
Company, the parties agree that any and all controversies, claims or disputes
between them, including but not limited to any claim arising under tort or
contract law and any claim arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Rehabilitation Act, the Age Discrimination in Employment Act, the Massachusetts
Fair Employment Practices Act (G.L. c. 151B), the Massachusetts Wage Act or any
other local, state or federal statute, regulation or policy in any way relating
to rights of employees, shall be submitted to final and binding arbitration, to
be held in Boston, Massachusetts in accordance with the Employment Arbitration
Rules and Procedures, including the Optional Appeal Procedure, as established by
JAMS or its successor (“JAMS”) and as in effect at the time the request for
arbitration is made (the “Arbitration Rules”), and to be administered by
JAMS.  Issues of arbitrability shall be governed by the Federal Arbitration Act,
9 U.S.C. §§ 1-16, and not state law.  The arbitration shall be conducted before
a single neutral arbitrator appointed in accordance with the Arbitration
Rules.  The arbitrator may award any form of remedy or relief that would
otherwise be available in court (including equitable relief such as injunctions,
temporary restraining orders, etc.), consistent with applicable law.  Unless the
parties agree otherwise, the neutral arbitrator and the members of any appeal
panel shall be former or retired judges or justices of any Massachusetts state
or federal court with experience in matters involving employment disputes.  The
party initiating arbitration will be responsible for paying the filing fee for
the arbitration required by the arbitration service provider; provided, however,
Executive’s payment of any such filing fee shall not exceed the filing fee for a
civil action in the Massachusetts state court system and the Company shall
reimburse Executive for any such fee in excess of that amount.  The Company will
pay the arbitrator's fee to the extent required by law.  Any award pursuant to
said arbitration shall be accompanied by a detailed written opinion of the
arbitrator setting forth the reason for the award.  Executive knows that options
other than arbitration, such as state and federal administrative and judicial
remedies, are available to resolve any discrimination claim, and despite such
knowledge Executive agrees to arbitrate all claims pursuant to this
Section.  Executive understands that by signing this Agreement, he is waiving,
and will forever be precluded from asserting, his right to utilize statutory
administrative procedures and to seek judicial remedies with respect to such
claims.    

 

(b)

Exceptions.  The Parties agree not to institute any litigation or proceedings
against each other in connection with this Agreement except as provided in

 

17

--------------------------------------------------------------------------------

 

 

this Section, provided, however, that the Company shall have the right to seek
injunctive relief or other equitable remedies in a court of competent
jurisdiction as provided in Section 10 or with regard to any other Restrictive
Covenant (e.g., non-disclosure, non-competition, non-solicitation, etc.) between
the Company and Executive.  Any such injunctive relief or other equitable
remedies shall be sought exclusively in any federal or state court of competent
jurisdiction in the Commonwealth of Massachusetts, and both parties consent to
the exclusive jurisdiction of the state and federal courts of Massachusetts for
such purposes.  Moreover, nothing in this Section shall be construed to preclude
Executive from participating or cooperating in any investigation or proceeding
conducted by the Massachusetts Commission Against Discrimination, the Equal
Employment Opportunity Commission or any other administrative agency.  However,
in the event that a charge or complaint is filed against the Company with any
administrative agency or in the event of an authorized investigation, charge or
lawsuit filed against the Company by any administrative agency, Executive
expressly waives and shall not accept any award or damages from such a
proceeding but instead will pursue any claim for such damages in an arbitration
proceeding as set forth in this Section.    

 

(c)

Fees and Expenses.  Executive or his beneficiaries shall pay all attorney’s fees
and expenses incurred by Executive or his beneficiaries in resolving any claim
or dispute arising out of or relating to this Agreement.  If it is finally
determined that Executive or his beneficiaries prevailed with respect to such
claim or dispute, the Company shall reimburse all attorney’s fees and expenses
incurred by Executive.

 

(d)

Confidentiality.  The parties will keep confidential, and will not disclose to
any person, except as may be required by law, the existence of any controversy
under this Section 24, the referral of any such controversy to arbitration or
the status or resolution thereof.  In addition, the confidentiality restrictions
set forth in Section 8 shall continue in full force and effect.

25.

Acknowledgment.  Executive acknowledges that before entering into this
Agreement, Executive has had the opportunity to consult with any attorney or
other advisor of Executive’s choice, and that this provision constitutes advice
from the Company to do so if Executive chooses.  Executive further acknowledges
that Executive has entered into this Agreement of Executive’s own free will, and
that no promises or representations have been made to Executive by any person to
induce Executive to enter into this Agreement other than the express terms set
forth herein.  Executive further acknowledges that Executive has read this
Agreement and understands all of its terms, including the waiver of rights set
forth in Section 24.




 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day written above.

 

NEWSTAR FINANCIAL, INC.

 

 

 

By:  

 

 

 

 

Name:

 

 

Title:

 

 

 

[—]

 

 

 

 

 

 

 

 




 

19

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of General Release of Claims (to be included in a comprehensive separation
agreement, which will contain additional terms)

 

General Release.  Except with respect to any rights, obligations or duties
arising out of this Agreement, and in consideration of the payments and benefits
set forth in this Agreement, Executive hereby releases and discharges NewStar
and anyone acting by, through or on behalf of NewStar, including but not limited
NewStar’s directors, officers, employees, stockholders, representatives and
agents (collectively, the “Releasees”), to the fullest extent permitted by law,
of and from any and all complaints, charges, lawsuits or claims for relief of
any kind by Executive that he now has, ever had or ever may have against the
Releasees, or any of them, whether known or unknown, arising out of any matter
or thing that has happened before he signs this Agreement, including but not
limited to (i) claims for tort or contract; (ii) claims arising out of, based
on, or connected with Executive’s employment, including terms and conditions of
employment, by NewStar and the cessation of that employment; and (iii) claims
arising under any federal, state or local labor, employment or discrimination
laws, including but not limited to the following (all as amended): Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Americans with Disabilities Act (“ADA”), the Equal Pay Act of
1963, the Genetic Information Non-Discrimination Act, the Family and Medical
Leave Act, the Massachusetts Fair Employment Practices Act (G.L. c. 151B), the
Massachusetts Civil Rights Act, the Massachusetts Equal Rights Act, the
Massachusetts Wage Act, and any other local, state or federal law, policy,
order, regulation or guideline affecting or relating to claims or rights of
employees.  The release contained herein is a GENERAL RELEASE, including of
statutory claims.  Nothing in this Agreement shall be construed to preclude
Executive from participating or cooperating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or any other local,
state or federal administrative agency, including with respect to a challenge to
this General Release.  However, in the event that a charge or complaint is filed
against the Releasees, or any of them, with any administrative agency or in the
event of an authorized investigation, charge or lawsuit filed against the
Releasees, or any of them, by any administrative agency, Executive expressly
waives and shall not accept any award or damages therefrom.    

 

 

20